Registration No. 333-193404Filed Pursuant to Rule 424(b)(3) APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 4 DATED JULY 17, 2014 Supplements Nos. 2, 3 and 4 to be used withPROSPECTUS DATED APRIL 10, 2014 Summary of Supplement to Prospectus(See Supplement for Additional Information) Supplement No. 2 (cumulative, replacing all prior supplements) dated May 22, 2014 updates the disclosure in our prospectus and reports on (a)the status of our best-efforts offering of Units; (b)the notification by the Common Member to extend the maturity date of our preferred interest of our $100 million preferred membership interest in Cripple Creek Energy, LLC until June 1, 2015; (c)an update regarding our legal proceedings; (d) an update regarding our Unit Redemption program; and (e) our recent financial information and certain additional information about us. Supplement No. 3 dated June 19, 2014 reports on the status of our best-efforts offering of Units. Supplement No. 4 dated July 17, 2014 reports on (a)the status of our best-efforts offering of Units and (b)our execution of certain purchase contracts that relate to two hotels containing a total of 277 guest rooms and that provide for an aggregate gross purchase price of $41.1 million. As of January27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100 million and proceeds net of selling commissions and marketing expenses of $90 million. Each Unit consists of one common share and one Series A Preferred Share. We are continuing the offering at $11 per Unit in accordance with the prospectus. As of June 30, 2014, we had closed on the sale of 82,217,002 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $904.4 million and proceeds net of selling commissions and marketing expenses of approximately $813.9 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $1.0 billion and proceeds net of selling commissions and marketing expenses of approximately $903.9 million. In connection with our hotel purchases to date, we paid a total of approximately $16.6 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
